Citation Nr: 9918520	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  95-07 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for syncope.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to July 
1966.  

This appeal arises from a February 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  In that decision, the RO noted that the 
veteran claimed service connection for fainting spells and 
dizziness as a result of head injury in service.  Inasmuch as 
it is clear that the veteran is seeking service connection 
for fainting spells and recent neurological examination 
resulted in a diagnosis of syncope, the Board has 
recharacterized the issue as entitlement to service 
connection for syncope.

The Board of Veterans' Appeals (Board) in a March 1997 
decision denied the veteran's claim of clear and unmistakable 
error in a December 1966 rating determination of the RO, 
which denied entitlement to service connection for a 
personality disorder.  The Board remanded the claim for 
service connection for residuals of a head injury to the RO 
for further development in March 1997.  The development 
ordered by the Board has been completed to the extend 
necessary and the veteran's claim has been returned to the 
Board for appellate consideration.  


FINDINGS OF FACT

1.  The veteran first manifested episodes of syncope during 
active military service.  

2.  The veteran has continued to experience episodes of 
syncope since his release from service.

3.  Recent VA neurological examination resulted in a 
diagnosis of syncope and the examiner noted that the episodes 
of syncope began while the veteran was in the military.


CONCLUSION OF LAW

Syncope was incurred in active military service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  He has presented a claim 
which is plausible.  The Board is satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required in order to comply with the duty to 
assist him mandated by 38 U.S.C.A. §  5107(a) (West 1991).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Factual Background.  The veteran was examined for entrance 
into the Air Force in February 1965.  The psychiatric and 
neurological evaluations were noted to be normal.  

An April 1965 service medical record included a 
neuropsychiatric evaluation.  The diagnosis was syncopal 
episode of questionable etiology.  

May and June 1965 service medical records included treatment 
for headaches.  In the first week of October 1965 the veteran 
again requested treatment for headaches.  It was noted that 
he had passed out that night after returning to the barracks.  
Two people had observed him just drop.  There was no muscular 
twitching.  He was unconscious for less than a minute.  The 
impression was headaches of questionable etiology.  The next 
day the veteran returned complaining of a bad headache.  He 
had fainted the previous night.  After examining the veteran 
the impression was tension headaches.  The day after, the 
veteran again sought treatment for a parietal headache.  The 
diagnosis was headaches probably secondary to an emotional 
problem.  

Service medical records from November 1, 1965, reflect that 
the veteran had been struck on the head the previous day with 
a surf board and had fainted.  The impression was mild 
concussion.  Notes from the following day reveal that a 
concussion examination was negative.  Several days later the 
veteran fainted while he was downtown.  A neurological 
evaluation was within normal limits.  Two days later syncope 
"x2" since he was hit by a surf board a week ago was noted.  
It was noted that he had had syncope and dizziness before 
being hit.  He spoke with a slurred voice.  Motor examination 
revealed weakness on the left side.  The diagnosis was rule 
out subdural hematoma.  The veteran was send for a 
neurological evaluation.  An electroencephalogram (EEG) was 
normal.  Skull films and spinal fluid findings were 
completely within normal limits.  After a physical 
examination and testing the examiner stated that the bizarre 
neurological picture the veteran presented was more 
compatible with a conversion reaction rather than organic 
elements.  There was no evidence at that time of a subdural 
hematoma.  Psychometric testing was arranged.  The impression 
was no evidence of subdural hematoma.  The clinical picture 
was more compatible with conversion hysteria.  

A psychiatric evaluation was ordered by neurology in November 
1965.  The provisional diagnosis was emotional immaturity.  
The veteran indicated that he was no longer having any 
neurological symptoms.  The examiner concurred with the 
neurologist's impression that the veteran exhibited evidence 
of emotional immaturity.  The examiner did not feel that a 
specific psychiatric diagnosis was warranted unless the 
symptoms recurred or his daily effectiveness became impaired.  

At the end of November 1965 the veteran returned for follow 
up and it was noted that he did not have any symptoms.  The 
impression was "mild concussion now resolved."

In January 1966 while the veteran was hospitalized for acute 
appendicitis he had several episodes of syncope, secondary to 
hyperventilation.  

Later in January 1966 the veteran passed out and woke up in 
the latrine.  The impression was that he had syncope, 
secondary to hyperventilation, and an unstable personality.  

In January 1966 service medical records reveal that 
Phenobarbital was prescribed after the veteran had several 
episodes of syncope.  The prescription was refilled in 
February 1966.  

February 1966 service medical records reveal that the veteran 
fainted while going to work.  A second record dated in 1966 
reveals that the veteran passed out on the barracks steps.  
There were no convulsive movements observed by witnesses.  He 
was "out" for over one hour.  

A March 1966 medical statement from neuropsychiatric services 
was made after consultation with the veteran.  The medical 
officer stated that there was no apparent organic or overt 
psychological etiology for the patient's alleged syncopal 
episodes.  The patient manifests a passive-aggressive 
behavior pattern in his past service activities and in the 
interview situation.  

April 1966 service medical records reveal that the veteran 
had an episode of syncope when returning from the chow hall.  
Physical examination found no organic disease.  Later in 
April 1966 the veteran passed out while looking at the tool 
board at work.  A notation of multiple syncopal episodes of 
unknown etiology was made by the medical officer.  

In April 1966 the veteran was sent for a medical consult with 
a provisional diagnosis of syncope, etiology "?".  A 
history of loss of consciousness first was noted.  It had 
first occurred in October of 1965.  The veteran had noticed 
no prodromal dizziness, lightheadedness or tingling.  He had 
no warning that he was going to lose consciousness.  
Subsequently the veteran had multiple episodes.  No movement 
was seen during an attack.  On several occasions during an 
attack, he hit his head.  The frequency of the attacks varied 
between several a day and one every 2-3 weeks.  In his 
discussion the examiner stated that the only objective signs 
present were nystagmus and the probable disorder of mental 
function and affect.  The history of sudden loss of 
consciousness without warning, in which the person actually 
does hurt himself, followed by mild confusion, sounded most 
like a convulsive disorder.  The fact that one 
electroencephalogram was normal did not rule this out.  The 
onset following head trauma could suggest mild concussive 
incidence or small hematoma in cortex leading to a plague-
Jeune.  It seemed to this physician that the history was 
incompatible with a diagnosis of hyperventilation syncope.  

Again in May 1966 an EEG was noted to be normal.  Attached to 
the EEG report was a note.  The medical officer noted that 
other possibilities such as drop attacks related to posterior 
fossa lesion seemed less likely.  They could be hysterical 
falling, however, it was very rare for the person to actually 
hit himself or to fall in the street.  The nystagmus, the 
age, and the affect were not inconsistent with early multiple 
sclerosis.  Seizure disorder or drop attacks in MS occur but 
were decidedly infrequent.  That however, remained a 
possibility.  He recommended a repeat EEG, a trial of 
anticonvulsive medication and watching the veteran for other 
signs of possible disseminated neurological disease.  The 
medical officer stated that he did not think it was possible 
to make a definite diagnosis at that time, but that simple 
syncope or hyperventilation was not a reasonable answer.  

A May 1966 note indicated that an EEG was negative.  A trial 
of Dilantin was started.  The veteran had had a drop attack 
the previous day.  The possibility of vertical nystagmus was 
noted.  The examiner questioned whether it could be a third 
ventricle cyst.  

The veteran was admitted to the neurology service in May 
1966.  In the history it was noted that two EEG tests were 
normal.  The veteran was given a seven day trial of Dilantin 
without change in his syncopal pattern.  Based on one 
physician's impression of vertical nystagmus, the veteran was 
admitted for possible brain stem lesion.  After an eleven day 
period of hospitalization for examination, testing and 
observation no disease was found.  The final diagnoses were 
observation neurological, for syncopal episodes, no disease 
found and passive-aggressive personality.  

The veteran was administratively discharged in July 1966.  

Private hospital records from May 1967 reveal that the 
veteran was struck on the right parietal scalp by a car hood.  
He had been extremely sleepy and nauseated.  He had an 
episode of syncope.  The impression was cerebral concussion.  
A skull series was normal.  

In August 1967 private medical records noted that the veteran 
was brought in  unconsciousness.  He was incoherent and 
restless.  He stated that he was "hit by a silver 
Studebaker."  The impression was "drunk passing out."  

June 1970 private hospital records reveal that the veteran 
was hit on the head by a crowbar at work.  He was unconscious 
for 15 to 20 minutes.  An EEG was normal.  The final 
diagnoses were cerebral concussion and acute psychotic 
reaction.  

A VA examination was performed in January 1972.  No 
complaints of syncope were noted and a neurological 
evaluation was not performed.  

In December 1975 the veteran was hospitalized.  The diagnoses 
were depressive neurosis and character disorder, mixed type 
with borderline hysterical features.  

A second VA examination was performed in April 1976.  The 
veteran gave a history of passing out for no apparent reason 
from time to time.  The diagnosis was passive-aggressive 
personality, chronic, manifested by complaint of recurrent 
fainting spells.  

An October 1990 letter from the veteran's private urologist 
reveals that the veteran had a history of iatrogenic 
impotence, secondary to electrocution.  

The veteran testified at a hearing before a hearing officer 
in December 1991.  He testified that when he was in service 
he was hit in the head by a someone else's surfboard while 
swimming.  Afterwards he began passing out.

In October 1996 the veteran testified before a Member of the 
Board.  The veteran stated that prior to service he had never 
had fainting spells or sustained a head injury.  He testified 
that after he was hit on the head with a surfboard during 
service he began having episodes of falling unconscious. 

The Board, in the March 1997 remand, ordered that that 
veteran be examined by a neurologist, a psychiatrist and a 
psychologist.  Those examinations were performed and the 
reports are in the claims folder.  The VA examiners were 
requested to render an opinion as to whether or not any 
psychiatric and/or neurological disabilities diagnosed during 
the examinations were related to the veteran's period of 
active service.  

After testing and evaluation of the veteran in September 1997 
the VA psychologist offered the following conclusion:

Testing found deficits in aspects of 
auditory verbal learning, verbal fluency, 
and higher intellectual functioning that 
are consistent with acquired  cerebral 
dysfunction.  These deficits would place 
[the veteran] at a handicap in learning 
complex new information and in 
functioning well in positions requiring 
understanding of abstract subject matter, 
complex decision making, and non-routine 
managerial type activities.  In 
themselves they do not explain why [the 
veteran] has lost so many jobs since 
leaving the service, and do not indicate 
that he is unemployable at this point due 
to cognitive deficits.  I can not with 
any confidence attribute to the 1965 head 
injury the deficits found in 
neuropsychological testing.  It is not 
typical for such deficits to stem from a 
single mild closed head injury without 
loss of consciousness.  The episodes of 
passing out are also not typical sequelae 
of mild traumatic brain injury.  
Posttraumatic seizures rarely result from 
mild head injuries without loss of 
consciousness or post-injury neurological 
findings.  More current neurological 
evaluation would seem appropriate to 
further explore the etiology of the 
ongoing episodic syncope that [the 
veteran] reports.  

A VA psychiatric evaluation was performed in September 1997.  
The VA psychiatric offered the following conclusions and 
diagnoses:

This examiner must agree with [the VA 
psychologist] that it does not seem 
likely that this man's cognitive problems 
are related to any period of active duty.  
The clinical significance of the 
inservice injury appears to be minimal 
and have no bearing on this man's 
fainting.  The psychological testing . . 
. also does not suggest any psychiatric 
basis for the syncope.  With a diagnosis 
of cognitive disorder, not otherwise 
specified, . . . a Global Assessment of 
Functioning Score of 70 is assigned.  The 
number represents mild symptoms effecting 
social, occupational and every day 
functioning.  

A VA neurological evaluation was performed in December 1997.  
The VA neurologist offered the following opinion:

Syncope.  The veteran has not recently 
received an evaluation for the syncope, 
but did have a thorough workup while in 
the military.  His symptomatology has not 
changed significantly over the 30 ensuing 
years.  He certainly has not had any 
progression of neurological findings.  
Therefore, intracranial lesion is 
extremely unlikely.  A seizure disorder 
also appears to be unlikely due to the 
fact that he was tried on anticonvulsants 
and also was never witnessed to have any 
tonic/clonic activity.  Occasional drop 
attacks are sometimes difficult to treat.  
Therefore, this remains a possibility.  
However, usually, this type of attack is 
seen in the setting of other types of 
seizures which this gentleman does not 
evidence.  Therefore, the diagnosis 
remains syncope of unknown etiology.  
Although the veteran himself dates the 
onset of the symptoms to a surf board 
incident in the military, from notations 
in the chart it would appear that there 
were episodes documented prior to the 
surf board injury on what is presumed to 
be October 31, 1965.  Therefore, it does 
not appear to be post-concessive 
phenomenon either.  On the other hand 
from available evidence it would appear 
that the episodes began while he was in 
the military.  Although of unknown 
etiology, they appear to be genuine in 
the fact that he had injured himself on 
numerous occasions and are also 
disabling, given the fact that he has 
been unable to sustain employment.  

Analysis.  The veteran has consistently asserted that he is 
seeking service connection for fainting episodes.  It is the 
veteran's contention that his fainting spells or episodes of 
syncope are due to a head injury in service.  The service 
medical records, as the VA examiners have pointed out, reveal 
that the veteran had episodes of syncope in service prior to 
the date of the head injury on October 31, 1965.  The RO 
framed the issue as one of service connection for residuals 
of a head injury.  That was consistent with the veteran's 
claims that he had neurological and psychiatric disabilities 
related to the head injury in service.  

There are two facts that are not in controversy:  (1) the 
veteran had episodes of syncope in service; and, (2) he had a 
head injury in service.  What was unclear was the etiology of 
the veteran's syncopal episodes and whether or not the in-
service head injury resulted in any residual disability, such 
as syncope.  The Board remanded the veteran's claim in order 
to obtain competent medical evidence.

The Board has determined that the medical evidence does not 
support the veteran's contentions that he has residuals of a 
head injury in service.  The VA examiners clearly stated that 
the current findings were unrelated to the head injury in 
service.  Nevertheless the neurologist diagnosed syncope of 
unknown etiology.  He also specifically stated that the 
syncopal episodes began while the veteran was in the 
military.

Although the issue as noted above was framed as one of 
service connection for residuals of a head injury, to 
strictly adhere to that limitation would be patently unfair 
to the veteran and inconsistent with the nature of the 
veteran's claim.  

The RO clearly considered the issue of service connection for 
syncopal episodes.  Inasmuch as the syncopal episodes first 
began while the veteran was in the military service, it is 
immaterial whether or not they are due to the head injury in 
service.  In Alemany v. Brown, 9 Vet.App. 518 (1996), the 
United States Court of Appeals for Veterans Claims (Court) 
noted that in light of the benefit of the doubt provisions of 
38 U.S.C. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  In Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."

The service medical records clearly document many syncopal 
episodes, the veteran reports continuity of symptomatology, 
and there is a current diagnosis of syncope as well as a 
medical opinion that the syncope began while the veteran was 
in the military.  In the Board's opinion, the current 
diagnosis of syncope cannot be dissociated from the syncopal 
episodes which began during the veteran's military service.  
Accordingly, service connection for syncope is warranted.


ORDER

Service connection for syncope is granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

